Citation Nr: 9900718	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  92-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of 
injuries of the right ankle.

2.  Entitlement to service connection for the residuals of 
injuries to the left ankle.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for the residuals of 
injuries of the neck.

5.  Entitlement to service connection for the residuals of 
injuries of the left leg.

6.  Entitlement to service connection for the residuals of 
injuries of the right shoulder.

7.  Entitlement to service connection for the residuals of 
injuries to the left shoulder.

8.  Entitlement to service connection for the residuals of 
injuries of the thoracic spine.

9.  Entitlement to service connection for hernias.

10.  Entitlement to service connection for a left arm 
disability.  

11.  Entitlement to restoration of a schedular 100 percent 
evaluation for psychomotor epilepsy currently rated as 80 
percent disabling.

12.  Entitlement to an increased rating for tinea cruris of 
the scrotum and thighs with chloracne, currently evaluated as 
10 percent disabling.  

13.  Entitlement to an increased rating for the residuals of 
an injury of the right knee with arthritis currently rated as 
10 percent disabling.

14.  Entitlement to an increased (compensable) rating for 
residuals of a nose fracture.

15.  Entitlement to an increased rating for bronchitis, 
currently evaluated as 10 percent disabling.  

16.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
service connection for the residuals of an injury of the low 
back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.R.


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
November 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which the rating for the 
veteran's psychomotor epilepsy was reduced from 100 percent 
to 80 percent.  A notice of disagreement was received in 
March 1991.  The statement of the case was issued in 
September 1991.  A hearing was held at the RO in March 1991.  
The substantive appeal was received in November 1991.  

This case also came before the Board from a May 1991 decision 
wherein the RO denied the veteran entitlement to service 
connection for disorders of the left leg, neck, left arm, 
both feet, both ankles, both shoulders, hernias, and a low 
back disorder.  In this decision, the RO also denied 
increased ratings for a skin disorder, bronchitis, and 
residuals of a nose fracture.  A notice of disagreement with 
regard to these issues was received in June 1991.  A 
supplemental statement of the case covering the additional 
issues of service connection for disorders of the left leg, 
neck, both ankles, and both shoulders; increased rating for 
arthritis of the right knee; and whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a low back disorder was issued in December 
1991.  The substantive appeal with regard to those issues was 
received in February 1992.  

A supplemental statement of the case covering the additional 
issues of service connection for hernias and entitlement to a 
compensable rating for residuals of a nose fracture was 
issued on November 9, 1992.  In a rating action dated in 
October 1992, the RO denied entitlement to service connection 
for residuals of an injury to the thoracic spine.  
Correspondence received from the veteran on January 1993 
constituted a substantive appeal with regard to the issues of 
entitlement to service connection for hernias and entitlement 
to a compensable rating for residuals of a nose fracture.  It 
also constituted a notice of disagreement with the decision 
denying entitlement to service connection for residuals of an 
injury to the thoracic spine.  A supplemental statement of 
the case covering the additional issue of entitlement to 
service connection for residuals of an injury to the thoracic 
spine was issued in February 1993.  The substantive appeal 
with regard to that issue was received in April 1993.  

Pursuant to a May 1994 Board remand, a statement of the case 
regarding the claims for entitlement to service connection 
for disabilities of both feet and the left arm, as well as 
the claims for increased ratings for the service-connected 
skin condition and bronchitis was issued in July 1995.  A 
substantive appeal regarding these claims was received in 
August 1995.   

The claims for increased ratings for the veteran's service-
connected residuals of a nose fracture, bronchitis, and a 
right knee disability will be addressed in the REMAND portion 
of this decision.  Further, for reasons set out below, a 
claim for entitlement to service connection for the residuals 
of injuries to the low back is also addressed in the REMAND 
portion of this decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend, in substance, 
that service connection is warranted for the residuals of 
injuries of the left leg, the residuals of injuries of the 
right ankle, the residuals of injuries to the left ankle, the 
residuals of injuries of the right shoulder, the residuals of 
injuries to the left shoulder, the residuals of injuries of 
the neck, the residuals of injuries of the thoracic spine, 
hernias, a bilateral foot disability, and a left arm 
disability.  Further, they contend that the veteran is 
entitled to restoration of a schedular 100 percent evaluation 
for psychomotor epilepsy currently rated as 80 percent 
disabling.  Finally, they contend that the new and material 
evidence has been submitted sufficient to reopen the 
veteran's claim for service connection for the residuals of 
an injury of the low back, and that his service-connected 
tinea cruris of the scrotum and thighs with chloracne is more 
disabling than currently evaluated.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
submitted well grounded claims for entitlement to service 
connection for the residuals of injuries to the right and 
left ankles, for a bilateral foot disability, or for the 
residuals of injuries of the neck.  Further, it is the 
decision of the Board that the preponderance of the evidence 
is against the veteran's claims for entitlement to service 
connection for the residuals of injuries to the left leg, the 
residuals of injuries to the right and left shoulders, the 
residuals of injuries to the thoracic spine, hernias, and a 
left arm disability, and that the preponderance of the 
evidence is against the restoration of a 100 percent 
disability evaluation for the veterans service-connected 
psychomotor epilepsy.  Moreover, it is the decision of the 
Board that the preponderance of the evidence is against an 
increased evaluation for the veteran's service-connected 
tinea cruris of the scrotum and thighs with chloracne.  
Finally, it is the decision of the Board that new and 
material evidence has been submitted sufficient to reopen the 
veterans claim for entitlement to service connection for the 
residuals of injuries of the low back.  


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosed right or 
left ankle disorder nor does he have a diagnosed neck or foot 
disorder.  

2.  The veteran does not suffer from the residuals of 
injuries to the left leg that were proximately due to or the 
result of, or were aggravated by, his service-connected 
psychomotor epilepsy.

3.  The veteran does not suffer from the residuals of 
injuries to the right shoulder that were proximately due to 
or the result of, or were aggravated by, his service-
connected psychomotor epilepsy.

4.  The veteran does not suffer from the residuals of 
injuries to the left shoulder that were proximately due to or 
the result of, or were aggravated by, his service-connected 
psychomotor epilepsy.

5.  The veteran does not suffer from the residuals of 
injuries to the thoracic spine that were proximately due to 
or the result of, or were aggravated by, his service-
connected psychomotor epilepsy.

6.  The veteran does not suffer from hernias that were 
proximately due to or the result of, or were aggravated by, 
his service-connected psychomotor epilepsy.

7.  The veteran does not suffer from a left arm disability 
that was proximately due to or the result of, or were 
aggravated by, his service-connected psychomotor epilepsy.

8.  The contemporaneous objective evidence of record in 1990 
supported the reduction of the disability evaluation assigned 
to the service-connected psychomotor epilepsy to 80 percent. 

9.  The veteran's service-connected tinea cruris of the 
scrotum and thighs with chloracne is currently manifested by 
a rash about the groin area.  

10.  The RO, in a decision dated in September 1987, denied 
the veterans claim entitlement to service connection for the 
residuals of injuries of the low back.  This was the most 
recent final disallowance of this claim.

11.  Evidence submitted subsequent to the September 1987 
decision is so significant that it must be considered to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for the residuals of injuries to the right ankle is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for the residuals of injuries to the left ankle is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for entitlement to service connection 
for a bilateral foot disability is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for entitlement to service connection 
for the residuals of injuries to the neck is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  Entitlement to service connection for the residuals of 
injuries of the left leg is not warranted. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.310 (1998).

6.  Entitlement to service connection for the residuals of 
injuries of the right shoulder is not warranted. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.310 (1998).

7.  Entitlement to service connection for the residuals of 
injuries of the left shoulder is not warranted. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.310 (1998).

8.  Entitlement to service connection for the residuals of 
injuries of the thoracic spine is not warranted. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.310 (1998).

9.  Entitlement to service connection for hernias is not 
warranted. 38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. § 3.310 (1998).

10.  Entitlement to service connection for a left arm 
disability is not warranted. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. § 3.310 (1998).

11.  Entitlement to restoration of a schedular 100 percent 
evaluation for the service connected psychomotor epilepsy is 
not warranted. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105(e), 4.124a Diagnostic Codes 8911, 8914 (1998).

12.  The criteria for an evaluation in excess of 10 percent 
for the veterans tinea cruris of the scrotum and thighs with 
chloracne have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806, 7813 (1998).

13.  Evidence submitted in support of the veterans attempt 
to reopen his claim for entitlement to service connection for 
the residuals of injuries of the low back is new and 
material, and this claim is reopened.  38 U.S.C.A. § 5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Issues

Introduction

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. 3.310 (1998).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet.App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Veterans Appeals (Court) as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit  v. Brown, 5 
Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, as is the case here, the third Caluza requirement 
can also be met if there is evidence demonstrating that a 
disability is proximately due to or the result of a service-
connected disease or injury or if there is evidence that a 
service-connected disability has aggravated a non-service-
connected disability. 38 C.F.R. § 3.310(a) (1997); Allen.

With regard to these service connection claims, a review of 
the record reflects that the veteran's service medical 
records have been missing from the claims folder (or are 
otherwise lost) since as early as 1994.  While this situation 
is unfortunate, it does not have an adverse effect on the 
service connection claims currently in appellate status, as 
all disabilities are claimed to be secondary to the veteran's 
service connected psychomotor epilepsy.  


a.  Entitlement to service connection for the residuals of 
right and left ankle injuries, and a bilateral foot 
disability.

The veteran contends that service connection is warranted for 
right and left ankle disabilities, and a bilateral foot 
disability.  Essentially, he contends that these disabilities 
are secondary to his service-connected psychomotor epilepsy; 
specifically, he claims that these disabilities are the 
result of multiple falls caused by epileptic seizures. 

However, the first requirement under Caluza  that there be 
evidence of a current disability through medical diagnosis  
is not met in this case with respect to any of these 
disabilities.  Specifically, the only mention of the 
veteran's ankles among the medical records associated with 
the claims folder is in a June 1987 VA outpatient treatment 
record and the report of an August 1994 VA examination 
wherein it is noted that the veteran was seen complaining of 
bilateral ankle swelling.  However, there are no diagnoses 
indicated in either record.  Significantly, no 
musculoskeletal disease or injury was found during the August 
1994 VA examination.  Regarding the claim for service 
connection for a bilateral foot disorder, the Board points 
out that there is no evidence of record demonstrating that 
the veteran suffers from or ever suffered from a foot 
disability.  It is noted that his feet were found to be, 
generally, within normal limits during the August 1994 VA 
examination. 

The Board notes that any lay statements made by the veteran 
do not provide a sufficient basis to conclude that he does 
suffer from a right or left ankle disability, or a bilateral 
foot disability, that resulted from epileptic seizures or 
otherwise. Espiritu.  Since there is no credible medical 
evidence of record demonstrating that the veteran suffers 
from right or left ankle disability, or a bilateral foot 
disability, the first (a current disability) and third (a 
medical link) requirements set forth by the Court in Caluza, 
in order for claims to be well-grounded, are not met.


b.  Entitlement to service connection for the residuals of a 
neck injury.

The veteran contends that service connection is warranted for 
the residuals of a neck injury.  Essentially, he contends 
that such residuals are secondary to his service-connected 
psychomotor epilepsy; specifically, he claims that he injured 
his neck when he fell during an epileptic seizure. 

However, the first requirement under Caluza  that there be 
evidence of a current disability through medical diagnosis  
is not met in this case with respect to the residuals of a 
neck injury.  VA outpatient treatment records reflect that 
the veteran was seen in May 1988 and June 1989 complaining of 
neck pain and that he related that this pain was the result 
of injuring his neck after falling down during an epileptic 
seizure.  However, neither record documents any objective 
findings made regarding the neck.  Further, a January 1991 VA 
radiology report essentially indicates that X-rays of the 
cervical spine were negative, and, as noted above, no 
musculoskeletal disease or injury was found during the August 
1994 VA examination.  In fact, the neck was found to be 
supple during the examination, and the veteran did not 
complain of any current neck problems at the time.  

The Board does not doubt that the veteran did injure his neck 
on the occasions noted above after falling during seizures.  
However, any lay statements made by the veteran to the effect 
that he currently suffers from the residuals of this injury, 
without supporting medical evidence, do not provide a 
sufficient basis to conclude that he does suffer from the 
residuals of a neck injury. Espiritu.  Since there is no 
credible medical evidence of record demonstrating that the 
veteran suffers from the residuals of a neck injury, the 
first (a current disability) requirement set forth by the 
Court in Caluza, in order for claims to be well-grounded, is 
not met.


c.  Entitlement to service connection for the residuals of a 
left leg injury.

The Board finds that the veteran has submitted evidence that 
is sufficient to justify a belief that his claim for 
entitlement to service connection for the residuals of a left 
leg injury is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991), Caluza, Murphy, and King.  With respect to this claim, 
all relevant evidence has been fully developed and, 
therefore, the VA's duty to assist the veteran has been 
satisfied. Id.

As noted above, secondary service connection will be granted 
when a disability is proximately due to or the result of a 
service connected disease or injury, and also may be 
established for a disorder which is aggravated by a service-
connected disability. 38 C.F.R. 3.310 (1998); Allen.

The veteran contends that service connection is warranted for 
the residuals of a left leg injury.  Essentially, he contends 
that this disability is secondary to his service-connected 
psychomotor epilepsy; specifically, he claims that this 
disability is the result of multiple falls caused by 
epileptic seizures. 

According to VA outpatient treatment records, the veteran was 
seen in December 1986 complaining of injuring his left leg 
after falling during a seizure.  The examiner noted that 
there were multiple lacerations about the left leg but no 
bruises seen.  X-rays taken a few days later were negative.  
In October 1991, he was seen complaining of edema in his legs 
which was causing difficulty with ambulation.  

The August 1994 VA examination report indicates that the 
veteran related that since his first seizure he has had 
problems with his legs swelling.  He was diagnosed with 
subjective sensation of swollen legs since the first 
seizure and fall and knee injury, but with none present 
today.

As noted above, the Board does not doubt that the veteran 
fell during seizures and sustained injuries, including to his 
left leg.  However, any lay statements made by the veteran, 
including during medical examinations, to the effect that he 
currently suffers from the residuals of a left leg injury as 
a result of such falls (including the a fall resulting from 
his first seizure) without supporting medical evidence, do 
not provide a sufficient basis to conclude that he does 
suffer from the residuals of a left leg injury.  Espiritu; 
see also LeShore v. Brown, 8 Vet.App. 406 (1995).  There is 
no credible medical evidence of record demonstrating that the 
veteran suffers from the residuals of a left leg injury 
incurred from a fall during a seizure.  Further, the veteran 
has not been diagnosed with a left leg disability; rather, he 
has been diagnosed with a subjective sensation of a swollen 
left leg.  Objective medical findings noted in the August 
1994 examination report indicate that the left leg was not 
swollen, and no left leg pathology is noted.  

In sum, the medical evidence of record does not establish 
that the veteran currently suffers from a left leg disability 
as a result of an injury sustained from a fall (or falls) 
resulting from a seizure.  The Board finds that the weight of 
the evidence in this case is against the veteran's claim for 
service connection for a left leg disability.  In reaching 
this determination, the Board has given full consideration to 
38 U.S.C.A. § 5107 but concludes that the positive and 
negative evidence is not so evenly balanced as to give rise 
to any doubt.


d.  Entitlement to service connection for the residuals of 
the right and left shoulder injuries.

The Board finds that the veteran has submitted evidence that 
is sufficient to justify a belief that this claims for 
entitlement to service connection for the residuals of right 
and left shoulder injuries are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991), Caluza, Murphy, and King.  With 
respect to these claims, all relevant evidence has been fully 
developed and, therefore, the VA's duty to assist the veteran 
has been satisfied. Id.

As noted above, secondary service connection will be granted 
when a disability is proximately due to or the result of a 
service connected disease or injury, and also may be 
established for a disorder which is aggravated by a service-
connected disability. 38 C.F.R. 3.310 (1998); Allen.

The veteran contends that service connection is warranted for 
the residuals of right and left shoulder injuries.  
Essentially, he contends that these disabilities are 
secondary to his service-connected psychomotor epilepsy; 
specifically, he claims that these disabilities are the 
result of multiple falls caused by epileptic seizures. 

According to VA outpatient treatment records, the veteran was 
seen in June 1989 complaining of left shoulder pain 
subsequent to (according to the veteran) falling during a 
blackout.  According to VA outpatient treatment records, the 
veteran was seen in April 1990 complaining of pain with 
arthritis in his shoulders.  A January 1991 VA radiology 
report indicates that it was difficult to rule out 
subluxation or dislocation of the right shoulder, and that 
there was no fracture seen.  An August 1994 radiology report 
indicates that X-ray examination of the shoulders revealed no 
evidence of fracture, dislocation, osseous disease, or other 
pathology.  

The August 1994 VA examination report indicates that the 
veteran related that his shoulders pop as a result of an 
injury sustained during one of his falls (he was not sure of 
the year of the fall leading to the disabilities) and that he 
had been diagnosed with arthritis of the shoulders.  A 
diagnosis of chronic bilateral shoulder pain, post traumatic 
as described by the veteran, was noted on the examination 
report.  

The Board does not doubt that the veteran fell during 
seizures and may have injured his shoulders.  However, any 
lay statements made by the veteran to the effect that he 
currently suffers from the residuals of shoulder injuries as 
a result of falling during a seizure or otherwise, without 
supporting medical evidence, do not provide a sufficient 
basis to conclude that he does suffer from the residuals of 
these alleged shoulder injuries.  Espiritu; LeShore.  There 
is no credible medical evidence of record demonstrating that 
the veteran suffers from the residuals of shoulder injuries 
incurred from a fall during a seizure.  Further, the veteran 
has not been diagnosed with shoulder disabilities; rather, he 
has been diagnosed with shoulder pain.  Objective medical 
findings noted in the August 1994 radiology report revealed 
that there was no pathology of the shoulders. 

In sum, the medical evidence of record does not establish 
that the veteran currently suffers from a right or left 
shoulder disability as a result of injuries sustained from a 
fall (or falls) resulting from a seizure.  The Board finds 
that the weight of the evidence in this case is against the 
veteran's claim for service connection for right and left 
shoulder disabilities.  In reaching this determination, the 
Board has given full consideration to 38 U.S.C.A. § 5107 but 
concludes that the positive and negative evidence is not so 
evenly balanced as to give rise to any doubt.


e.  Entitlement to service connection for the residuals of 
injuries of the thoracic spine and a left arm disability. 

The Board finds that the veteran has submitted evidence that 
is sufficient to justify a belief that his claims for 
entitlement to service connection for the residuals of 
injuries of the thoracic spine and a left arm disability are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991), Caluza, 
Murphy, and King.  With respect to these claims, all relevant 
evidence has been fully developed and, therefore, the VA's 
duty to assist the veteran has been satisfied. Id.

As noted above, secondary service connection will be granted 
when a disability is proximately due to or the result of a 
service connected disease or injury, and also may be 
established for a disorder which is aggravated by a service-
connected disability. 38 C.F.R. 3.310 (1998); Allen.

The veteran contends that service connection is warranted for 
the residuals of injuries to the thoracic spine and for a 
left arm disability.  Essentially, he contends that these 
disabilities are secondary to his service-connected 
psychomotor epilepsy; specifically, he claims that these 
disabilities are the result of multiple falls caused by 
epileptic seizures. 

According to VA outpatient treatment records, the veteran was 
seen in October 1986 complaining of thoracic spine pain; X-
rays taken of the thoracic spine were negative at that time.  
In June 1989 he was seen complaining of back pain and related 
that was admitted to another hospital the previous day with 
damage about the T8-T9 area; he noted that he had fallen down 
during a black out and injured his left side.  

In early September 1990, the veteran was evaluated at the HCA 
Parkside Medical Center for possible ulna neuropathy on the 
left.  Ulna neuropathy was ruled out but the study was noted 
to be consistent with left hearty ulna nerve palsy.  No 
etiology was noted.  VA outpatient treatment records indicate 
that in late September 1990 the veteran requested a brace for 
his left arm and noted that he injured the arm during a 
seizure, and that he was seen in January 1991 complaining of 
pain about the thoracic area of his back.  

The August 1994 VA examination report indicates that the 
veteran related that he injured the middle part of his back 
in 1987 or 1988 when he fell during a seizure; he noted that 
he was subsequently diagnosed with having nerve damage in his 
left upper extremity which he described as a shock-like 
pain that knocks him to the floor when it occurs.  A 
diagnosis of chronic post traumatic thoracic spine pain with 
subjective history of nerve damage in the left upper 
extremity was indicated but it was noted that there were no 
nerve deficits discovered during the examination.  

Again, the Board does not doubt that the veteran fell during 
seizures, and that he may have sustained injuries due to 
these falls.  However, any lay statements made by the veteran 
to the effect that he currently suffers from the residuals of 
injuries to the thoracic spine and a left arm disability as a 
result of falling during seizures or otherwise, without 
supporting medical evidence, do not provide a sufficient 
basis to conclude that he does suffer from the residuals of 
these alleged shoulder injuries.  Espiritu; LeShore.  There 
is no credible medical evidence of record demonstrating that 
the veteran suffers from the residuals of injuries to the 
thoracic spine or left arm incurred from falls during 
seizures.  Further, the veteran has not been diagnosed with a 
left arm disability or a thoracic spine disability; rather, 
he has been diagnosed with thoracic spine pain, and no nerve 
damage in the left upper extremity was found during the 
recent examination, as noted above. 

In sum, the medical evidence of record does not establish 
that the veteran currently suffers from a thoracic spine 
disability or left arm disability as a result of injuries 
sustained from a falls resulting from seizures or otherwise.  
The Board finds that the weight of the evidence in this case 
is against the veteran's claim for service connection for the 
residuals of injuries to the thoracic spine and for a left 
arm disability.  In reaching this determination, the Board 
has given full consideration to 38 U.S.C.A. § 5107 but 
concludes that the positive and negative evidence is not so 
evenly balanced as to give rise to any doubt.


f.  Entitlement to service connection for hernias. 

The Board finds that the veteran has submitted evidence that 
is sufficient to justify a belief that his claim for 
entitlement to service connection for hernias is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991), Caluza, Murphy, 
and King.  With respect to this claim, all relevant evidence 
has been fully developed and, therefore, the VA's duty to 
assist the veteran has been satisfied. Id.

As noted above, secondary service connection will be granted 
when a disability is proximately due to or the result of a 
service connected disease or injury, and also may be 
established for a disorder which is aggravated by a service-
connected disability. 38 C.F.R. 3.310 (1998); Allen.

The veteran contends that service connection is warranted for 
hernias.  Essentially, he contends that hernias are secondary 
to his service-connected psychomotor epilepsy; specifically, 
he claims that hernias had their onset subsequent to a fall 
caused by an epileptic seizure. 

The August 1994 VA examination report indicates that the 
veteran related that in 1990 and prior to 1990 he fell during 
a seizure and that these falls led to the development of a 
hernia in his mid abdomen.  He noted that he was not sure 
which fall caused the hernia but described a quick pain that 
was sharp, noting that it occurred frequently, including when 
getting out of bed, walking, standing, and lifting.  On 
examination an umbilical hernia was present, measuring 3 
centimeters, and characterized as being incomplete, reducible 
but painful, and historically recurrent.  A diagnosis of a 
tender and painful hernia was noted in the report.   

The examiner did not relate this hernia to any fall resulting 
from a seizure, and it is (again) noted that any lay 
statements made by the veteran to the effect that the hernia 
he currently suffers from resulted from a fall during a 
seizure, without supporting medical evidence, do not provide 
a sufficient basis to conclude that his hernia is related to 
his service-connected psychomotor epilepsy.  Espiritu.  There 
is no credible medical evidence of record demonstrating that 
the veterans hernia(s) resulted from falls during seizures.  
In fact, the August 1994 examination report is the only 
medical evidence of record indicating that the veteran 
suffers from a hernia; there are no records of prior 
treatment for hernias, including after alleged falls during 
seizures.   

In sum, the medical evidence of record does not establish 
that the hernia the veteran currently suffers from resulted 
from falls during seizures.  The Board finds that the weight 
of the evidence in this case is against the veteran's claim 
for service connection for hernias.  In reaching this 
determination, the Board has given full consideration to 38 
U.S.C.A. § 5107 but concludes that the positive and negative 
evidence is not so evenly balanced as to give rise to any 
doubt.


II. Entitlement to restoration of a schedular 100 percent 
evaluation for psychomotor epilepsy currently rated as 80 
percent disabling.

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for the restoration of a 100 percent disability 
evaluation for his service-connected psychomotor epilepsy is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy.  
With respect to this claim, all relevant evidence has been 
fully developed and, therefore, the VA's duty to assist the 
veteran has been satisfied. Id.

A review of the record reflects that in February 1970 service 
connection was established for psychomotor epilepsy by the RO 
and that this disorder was assigned a rating of 10 percent 
effective December 1969.  This decision was based on service 
medical records which showed that the veteran sustained a 
shrapnel wound to the right shoulder in April 1968, began 
complaining of headaches in July 1969, and was diagnosed with 
psychomotor epilepsy.  He denied convulsions or any other 
symptoms suggestive of epileptic equivalents at the time. 

In a January 1971 decision, the RO increased the evaluation 
assigned for the service-connected psychomotor epilepsy to 30 
percent from December 1969, based on a review of VA medical 
records documenting treatment received by the veteran for the 
apparent manifestations of this disorder.  In July 1974, the 
RO reduced the evaluation assigned for this disorder to 10 
percent disabling as the veteran had not had seizures for the 
previous two years (he did suffer from headaches most of the 
time, however).  This decision was confirmed (subsumed) by 
the Board in a December 1975 decision.  

In January 1984, the RO, resolving doubt in favor of the 
veteran, increased the disability evaluation assigned for the 
psychomotor epilepsy to 40 percent, based primarily on a 
contemporaneous outpatient treatment record in which the 
veteran related that he suffered attacks of memory loss for 
five to ten minutes at a time, ten to fifteen times a day, 
and that he suffered a seizure two days prior.  In November 
1985, the RO increased this evaluation to 80 percent 
disabling, based on a contemporaneous VA examination, the 
report of which indicated that the veteran had a seizure the 
morning of the examination, and that he did not have grand 
mal seizures (the report indicates that the veteran related 
that he had never had an epileptic attack where he would 
jump, jerk, or bite his tongue) but just black outs for three 
to four seconds or twenty to thirty minutes, twenty to thirty 
times a week.  

By rating decision of September 1987, the evaluation of the 
veterans service connected psychomotor epilepsy was 
increased to 100 percent disabling, based on the report of a 
contemporaneous neuropsychiatric evaluation wherein it is 
noted that the veteran's complained of having multiple 
headaches and becoming violent, and stated that he has light 
spells and blacks out for two to ten minutes and has some 
seizures that last for a day to a day and a half.  He noted 
that he experienced big seizures two to three times per 
month.  

In August 1990 reduction of the 100percent was proposed and 
in November 1990, the 100 percent evaluation assigned for the 
service-connected psychomotor epilepsy was reduced, in 
accordance with 38 C.F.R. § 3.105(e), to 80 percent disabling 
effective March 1, 1991.  This reduction was based on a 
review of outpatient treatment records, which the Board has 
independently reviewed (along with other evidence of record 
at the time) and will discuss below.  The Board notes that 
38 C.F.R. § 3.344 is not applicable as the 100percent rating 
was not in effect for 5 years and the disability evaluation 
had not stabilized.

According to VA outpatient treatment records, in January 1987 
(this record had not been associated with the claims folder 
until March 1990) the veteran reported that he had 25 
seizures the week leading up to that date and 35 the week 
prior to that; he noted that these were non-convulsive 
seizures that sometimes occurred with little warning and were 
often followed by irritability and violent behavior.  In a 
March 1988 record it is noted that seizures continued to be a 
major problem for the veteran.  In May 1988 the veteran 
reported having had a convulsive seizure two weeks earlier 
and falling to the ground unconscious.  A June 1988 record 
indicated that the veteran reported suffering 30 seizures the 
week prior to the report.  

In June 1989 the veteran reported having had several atypical 
seizures and was diagnosed with a controlled seizure 
disorder.  In July 1989 the veteran reported having only 
three to four good days per month and that seizures were 
frequent.  In a November 1989 statement, the veteran's wife 
reported that the veteran had daily seizures with residual 
violent behavior and headaches.  In a statement also dated in 
November 1989, the veteran reported having five to eight 
seizures per day, with residual violence and severe headaches 
associated.  

A January 1990 VA hospital report indicates that the veteran 
was admitted at that time for observation and evaluation of 
his seizure disorder.  At the time, the veteran related that 
he experienced four to five mild attacks per day and three to 
four major seizures with occasional loss of consciousness per 
month.  

In February 1990, an electroencephalogram (EEG) study was 
conducted at Vanderbilt University Hospital, the report of 
which notes that the EEG was normal in waking, drowsiness, 
and sleep, in that, among other things, there were no 
epileptiform abnormalities in waking, drowsiness, or sleep.  
It was further noted that no EEG changes were seen during an 
episode when the veteran pushed the event marker button.  It 
was noted that the veteran was not tested during this episode 
but that observation of a video tape did not suggest loss of 
consciousness.  Thus, the report went on to note, the absence 
of EEG changes would not rule out that the episode may have 
been a simple partial seizure.  Nevertheless, it was finally 
noted, there were no EEG abnormalities throughout the study, 
which therefore failed to provide support for the diagnosis 
of epilepsy.  

An April 1990 VA outpatient treatment record indicates that 
the veteran had recently had a computerized tomography (CT) 
scan which was normal and that he was monitored for six hours 
(epilepsy monitoring) at Vanderbilt hospital (noted above) 
during which three light spells were reported but with no EEG 
correlation.  The examiner noted in this outpatient treatment 
record that he or she could not conclusively say that the 
veteran was not having seizures.  This examiner recommended 
that the veteran be taken off of his medication and be 
monitored for one week at a facility that had epilepsy 
monitoring.  

A review of multiple reports of contact dated in 1990 reveal 
the following: after numerous scheduling conflicts, the 
veteran was ultimately scheduled for observation at the VA 
Medical Center in Dallas, Texas (this was the closest 
facility to the veteran where epilepsy monitoring was 
conducted), to take place in mid July 1990.  The veteran was 
sent notification of this scheduled admission to his last 
known address (and, according to the record, current address) 
in late June 1990.  He was informed that an ambulance would 
arrive at his residence to transport him (reports of contact 
indicate that this was the only method of transportation the 
veteran would agree to).  However, the day before he was to 
be transported, the RO called the veteran, who informed them 
that he was never notified of this scheduled admission, and 
that he was to be admitted to a private hospital the next day 
for apparent unrelated sickness.  He requested that the 
observation be canceled.  

During a March 1991 hearing at the RO, the veteran testified 
that he had at least twelve seizures while hospitalized in 
January 1990, that his seizures last for a second to several 
minutes, and that he gets severe headaches after these 
seizures.  He explained that he needs to sit down until they 
pass, and that they make him feel tingly and like he is 
falling.  He characterized his seizures as being medium 
seizures and noted that he has been told that they are 
petit mal seizures and that he has never had grand mal 
seizures.  Specifically, he noted that he was told that grand 
mal seizures cause one to lay around and jerk and that he 
has never done that; rather, he loses consciousness for five 
to ten minutes and has occasionally urinated on himself.  He 
did testify that he has three or four major seizures, and 25 
minor seizures, per month.  

An acquaintance of the veteran's, L.R., testified that she 
has witnessed the veteran get out of an automobile and have 
to lean on it for a minute and has seen him abruptly walk to 
his bedroom during conversations because he was not feeling 
good.  

Subsequent to this hearing, the veteran was scheduled for a 
re-evaluation of his psychomotor seizure disorder (such an 
evaluation was discussed during the hearing).  This 
evaluation took place in April 1991 at the VA Medical Center 
in Decatur, Georgia.  The report of this admission indicates 
that the veteran reported that he continued to have seizures, 
and that they involved him blanking out suddenly for 
seconds or minutes and occasionally caused him to fall and 
experience urinary incontinence.  When asked if anyone had 
witnessed these episodes, the veteran pointed to his father 
who was in the room at that time.  Interestingly, his father 
was unable to describe these episodes.  In any event, the 
veteran further noted that he was having 30 to 40 episodes a 
week.  Curiously, he also stated that he did not know why he 
was being admitted at this time.  According to the hospital 
report, during the veteran's four day stay, there were no 
seizures witnessed, and an EEG did not reveal any seizure 
focus.  

The Board finds that entitlement to the restoration of a 100 
percent disability evaluation is not warranted in this case 
as the veterans service connected psychomotor epilepsy, at 
the time of the proposed reduction, was not consistent with 
such a rating under 38 C.F.R. § 4.124a, Diagnostic Code 8911.  
Specifically, this Code provides that a 100 percent 
evaluation requires an average of at least one major seizure 
per month over the last year.  An 80 percent evaluation 
requires an average of at least one major seizure in three 
months over the last year; or more than 10 minor seizures 
weekly.  

Under this code (see Notes (1) and (2)), a major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).

The Board notes that this disorder could also have been rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8914, which 
contemplates the same manifestations for evaluating 
psychomotor epilepsy as used in Diagnostic Code 8911.  Under 
this code, psychomotor seizures will be rated as major 
seizures under the general rating formula when characterized 
by automatic states and/or generalized convulsions with 
unconsciousness, and will be rated as minor seizures under 
this formula when characterized by brief transient episodes 
of random motor movements, hallucinations, perceptual 
illusions, abnormalities of thinking, memory or mood, or 
autonomic disturbances.  

The contemporaneous objective evidence of record supported 
the reduction of the psychomotor epilepsy to 80 percent, as 
it revealed that studies performed, including the EEG study 
and evaluation done in February 1990, were unable to even 
provide support for a diagnosis of epilepsy.  A few light 
spells were noted but without loss of consciousness or 
convulsions.  Similar findings were made on observation 
conducted at a VA facility in April 1991 and just subsequent 
to the reduction of the 100 percent disability evaluation 
(this evaluation was conducted after to the time the 
evaluation was reduced, but it nevertheless provides evidence 
as to the degree of disability at the time of the reduction, 
given the close proximity in time between the two dates).  In 
any event, the objective findings, at the time of the 
November 1990 reduction, demonstrated that at most, the 
veteran was entitled to an 80 percent disability evaluation 
for his service-connected psychomotor epilepsy.  

The Board notes that veteran has testified and provided 
statements to the effect that he suffers three to four major 
seizures per month, and upwards of 35 minor seizures per 
week.  As is noted throughout this decision, the Board does 
not doubt that the veteran has experienced seizures from time 
to time, and may have fallen down and injured himself from 
same on occasion, and may have, on occasion, lost 
consciousness as a result of these seizures.  However, to be 
quite frank, the Board simply does not find the veteran's 
statements and testimony regarding the frequency and severity 
of seizures credible given the objective evidence of record, 
the fact that such frequency and severity of his seizures was 
not corroborated (by L.R. or the veteran's father), and 
because of the difficulty experienced in scheduling the 
veteran for observation and evaluation (it appears that the 
veteran was attempting to avoid such evaluations).  

In sum, given the objective evidence of record, the reduction 
to 80 percent for the veteran's psychomotor epilepsy was 
appropriate.  


III.  Entitlement to an increased rating for tinea cruris of 
the scrotum and thighs with chloracne, currently evaluated as 
10 percent disabling.

For historical purposes, a review of the record reflects that 
in January 1971 service connection was established for tinea 
cruris of the scrotum and thighs by the RO and that this 
disability was assigned a 10 percent disability rating.  This 
decision was based on a review of the veterans service 
medical records which indicated that he was treated for a 
rash about his groin in March 1969, and the report of a 
contemporaneous VA examination which noted that examination 
of the skin revealed tinea cruris involving the scrotum, 
perineal area, and inner portion of the thighs. 

In July 1974, the RO reduced the 10 percent evaluation 
assigned for the veteran's skin disorder to noncompensable, 
based on the report of a contemporaneous VA examination which 
noted that the veteran did not have a skin disorder at the 
time.  This decision was ultimately confirmed (subsumed) by a 
Board decision dated in June 1975.  

In November 1985, the RO assigned a compensable evaluation of 
10 percent to the veteran's service-connected skin disorder 
(now characterized as tinea cruris of the scrotum and thighs 
with chloracne in remission), based on the review of the 
report of a June 1985 VA examination, wherein it was noted 
that the veteran had an erythematous rash with some 
desquamation consistent with tinea cruris about the groin and 
scrotum.  Further noted was scaly dermatitis about the back, 
buttocks, chest, abdomen, and extremities.  

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected tinea cruris of 
the scrotum and thighs with chloracne is not adequate, given 
the current symptomatology of this disability.  The recent 
evidence of record includes VA outpatient treatment records 
and examination reports.

VA outpatient treatment records reveal that the veteran was 
seen in August 1989 complaining of swelling and skin 
eruptions on the lower abdomen and thighs and outbreaks of 
chloracne about the buttocks and face.   In late August 
1989 he was seen complaining of itchy warts about the 
fingers, hands, both axilla, and the scrotum.  A painful rash 
about the groin area was also noted in this report.  In 
August 1990, he was seen complaining that acne about his 
forehead, scalp, and back was becoming worse.  

During the August 1994 VA examination, the veteran gave a 
history of being diagnosed with chloracne in 1968 or 1969, 
and also with jungle rot about the crotch.  Further, he 
stated that he has chloracne about his face, arms, back, and 
that he has warts on his skin as well.  Examination of the 
skin revealed scattered macular, papular, confluent skin 
lesions with no pus or scab formation on the forehead.  The 
examiner noted that the veteran pointed to other areas on his 
arms and legs which he described as having chloracne, but the 
examiner noted that he saw no acne lesions but several small 
skin lesions compatible with vascular nevi.  Also seen were 
skin tags on both arms near the axilla, and also on the left 
clavicular area.  The relevant diagnoses noted in the 
examination report were skin eruptions diagnosed as chloracne 
according to the veteran, intertrigo in the crotch, and warty 
skin tags.  

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veterans tinea cruris 
of the scrotum and thighs with chloracne is not adequate.  In 
this regard, it is pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (1998).

The Board has reviewed the veterans claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this regard, the Board notes that, currently, the 
veterans service connected tinea cruris of the scrotum and 
thighs with chloracne is as 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7813 (1998) 
(dermatophytosis), which is rated as for eczema (i.e. 
Diagnostic Code 7806).  A 10 percent rating under Diagnostic 
Code 7806 contemplates eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation under this code contemplates eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement. 

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a rating higher than 10 percent for the veterans service 
connected tinea cruris of the scrotum and thighs with 
chloracne.  In other words, the Board finds that, based on a 
review of the recent medical evidence, the veteran's 
disability most nearly approximates the criteria for eczema 
with exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  This evidence does not 
demonstrate that the veterans tinea cruris of the scrotum 
and thighs with chloracne is currently manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

As noted above, the veteran currently has a rash about the 
groin area, scattered macular, papular, confluent skin 
lesions with no pus or scab formation on the forehead, 
vascular nevi-like skin lesions about the extremities, and 
skin tags about the arms and axilla.  Assuming but not 
conceding that the skin lesions of the forehead, vascular 
nevi-like skin lesions of the extremities and skin tags are 
part of the service-connected disorder, such findings are 
consistent with a 10 disability evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (1998).  

An increased evaluation for the veteran's service-connected 
tinea cruris of the scrotum and thighs with chloracne is not 
warranted.  In reaching the decision herein, the Board has 
considered all of the evidence and finds that it is not so 
evenly balanced as to warrant application of the benefit-of-
the-doubt rule.  See 38 U.S.C.A. § 5107(a) (West 1991).


IV. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of an injury of the low back.

In a September 1987 rating action, the veteran's claim for 
entitlement to service connection for a low back disability 
secondary to the veteran's service-connected psychomotor 
epilepsy was denied.  Essentially, the RO noted that while 
the veteran was diagnosed with chronic low back pain with a 
healed compression fracture of the L4 vertebra, there was no 
documented evidence to support his contention that this 
disability resulted from a seizure (i.e. that he fell during 
a seizure and injured his back which led to this disability).  

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  However, the law and regulations provide 
that if new and material evidence has been presented or 
secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

The Court, in Manio v. Derwinski, 1 Vet. App. 140 (1991), 
established a two-step analysis which must be applied in 
cases in which a claimant seeks to reopen a claim which has 
become final.  First, there must be a determination as to 
whether there is "new and material" evidence to reopen the 
claim.  "New and material" evidence is evidence not 
previously submitted, not cumulative or redundant, and which 
by itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1998); See also 
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998) and 
Evans v. Brown, 9 Vet. App. 273 (1996).  If there is such 
evidence, the claim must be reviewed on the basis of all of 
the evidence, both old and new.  A decision regarding either 
step is appealable.

Evidence received since the September 1987 RO decision 
includes VA outpatient treatment records and examination 
reports, as well as private medical records.  According to VA 
outpatient treatment records, the veteran was seen in June 
1989 and reported that he had been hospitalized earlier that 
month (a June 22, 1989 record is somewhat illegible but it 
appears that the veteran indicated that he was admitted to 
Bledsoe County Hospital) after falling during a seizure and 
injuring his back.  A January 1991 VA radiology report 
indicates that X-rays of the low back revealed that there 
were mild discogenic degenerative changes, but that there was 
no evidence of a fracture. 

A February 1991 record from the Chattanooga Orthopaedic 
Clinic, Inc. notes that X-rays of the low back revealed 
degenerative disc disease at the L4-5 level with compression 
deformity at L4.  The examiner noted that he was unable to 
determine if these findings were the result of trauma or the 
veteran's obesity.   

A December 1993 VA outpatient treatment record notes a 
diagnosis of back pain secondary to degenerative joint 
disease.  Another VA radiology report, this one dated in 
December 1993, indicates that X-ray examination of the 
lumbosacral spine revealed evidence of osteoarthritis, 
narrowing of the L4-5 interspace, but no evidence of 
fracture, subluxation, or other acute pathology.  The 
diagnosis noted in this report is limbus vertebra, L4, and 
osteoarthritis with narrowing of the L4-5 interspace, 
otherwise negative lumbosacral spine.  The report of the 
August 1994 VA examination indicates that the veteran gave a 
history of injuring his back after falling during seizures in 
1985, 1987, and 1988.  The relevant diagnosis noted in the 
report was chronic post traumatic low back syndrome.   

The above discussed records, along with VA records dated 
subsequent to the September 1987 rating decision, are so 
significant that they must be considered to fairly decide the 
merits of the claim for entitlement to service connection for 
a low back disability secondary to the service-connected 
psychomotor epilepsy. Accordingly, the Board concludes that 
the veteran has met his burden of submitting new and material 
evidence, 38 C.F.R. § 3.156 (1998), sufficient to reopen his 
claim for entitlement to service connection for a low back 
disability secondary to his service-connected psychomotor 
epilepsy.  The Board must conclude, however, that further 
development of this claim is necessary before further 
adjudication of this matter can be undertaken.  

The Court has found that if action by the Board involves a 
question not previously addressed, and such action would be 
prejudicial to the veteran, further due process must be 
provided. Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, the recent action by the RO has been with respect to 
the preliminary question of whether to reopen the veteran's 
claim.  Specifically, the veteran and his representative have 
made argument as to the issue of new and material evidence 
and not the substance of the claim.  In light of this fact 
and because of the determination above, additional action on 
this claim is required, as will be addressed in the REMAND 
portion of this decision.  


ORDER

The veteran's claim of entitlement to service connection for 
the residuals of injuries of the right ankle is not well-
grounded and is therefore denied.

The veteran's claim of entitlement to service connection for 
the residuals of injuries of the left ankle is not well-
grounded and is therefore denied.

The veteran's claim of entitlement to service connection for 
a bilateral foot disability is not well-grounded and is 
therefore denied.

The veteran's claim of entitlement to service connection for 
the residuals of injuries of the neck is not well-grounded 
and is therefore denied.

Entitlement to service connection for the residuals of 
injuries of the left leg is denied.

Entitlement to service connection for the residuals of 
injuries of the right shoulder is denied.

Entitlement to service connection for the residuals of 
injuries of the left shoulder is denied.

Entitlement to service connection for the residuals of 
injuries of the thoracic spine is denied. 

Entitlement to service connection for hernias is denied. 

Entitlement to service connection for a left arm disability 
is denied. 

Restoration of a 100 percent evaluation for the service-
connected psychomotor epilepsy is denied.

An increased evaluation for the service-connected tinea 
cruris of the scrotum and thighs with chloracne is denied.

The veteran's claim for entitlement to service connection for 
the residuals of an injury of the low back is reopened.  To 
this extent, the appeal regarding this claim is granted.


REMAND

The Board finds that the veteran has submitted evidence that 
is sufficient to justify a belief that his claims for 
increased evaluations for his service-connected residuals of 
a nose fracture, bronchitis, and the residuals of a right 
knee injury with arthritis are well grounded; and that his 
claim for service connection for the residuals of an injury 
of the low back is also well grounded as new and material 
evidence has been submitted to reopen the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy; Proscelle v. Derwinski, 2 Vet.  
App. 629 (1992).  Therefore, VA has a duty to assist him in 
the development of facts pertinent to his claim.  Id.


I.  Entitlement to an increased (compensable) rating for the 
residuals of a nose fracture, and to an increased rating for 
bronchitis, currently evaluated as 10 percent disabling.

The veteran and his representative also contend, in 
substance, that a compensable disability evaluation is 
warranted for the service-connected residuals of a nose 
fracture.  Further, they contend that the veteran's service-
connected bronchitis is more disabling than currently 
evaluated.  At the time of the most recent RO decision 
(December 1994) the residuals of the nose fracture were rated 
as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 
6502 (septum, nasal, deviation of); and the service-connected 
bronchitis was rated as 10 percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (chronic bronchitis).  

However, during the course of this appeal 38 C.F.R. § 4.97 
was changed, effective October 7, 1996, and now includes new 
rating criteria for disorders of the respiratory system.  The 
Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies. Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991). 

As such, it was requested that the RO again review the 
veteran's claims for increased ratings for the residuals of 
the nose fracture and bronchitis in view of the old and new 
rating criteria for respiratory disabilities.  

In this regard, the Board notes that recently, in the case of 
Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998), 
the Court essentially held that in view of the effective date 
rule contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretarys 
legal obligation to apply the effective date of revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to the effective date of 
revised regulations, the Board could not apply the revised 
rating schedule to a claim.  

II. Entitlement to an increased rating for residuals of an 
injury of the right knee with arthritis, currently rated as 
10 percent disabling.

The veteran and his representative contend, in substance, 
that the veteran's service-connected residuals of an injury 
to the right knee with arthritis are more disabling than 
currently evaluated.  

The veteran's right knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998), which contemplates slight knee impairment 
(recurrent subluxation or lateral instability); a 20 percent 
evaluation is provided when the impairment is moderate.  In 
addition, applicable regulation provides that the veterans 
knee disability may be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998), for arthritis.  Under this code, 
arthritis of the knee, established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  The Board points out that for 
the purpose of rating disability from arthritis, the knee is 
considered to be a major joint.  38 C.F.R. § 4.45 (1998).  

Limitation of motion for knees is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (1998).  In order to be 
eligible for a 10 percent disability rating under Diagnostic 
Code 5260 or Diagnostic Code 5261, the veterans right knee 
flexion would have to be limited to 45 degrees or extension 
limited to 10 degrees, respectively; a 20 percent rating 
under these codes is provided when knee flexion is limited to 
30 degrees or extension is limited to 15 degrees.  

Further, the Board notes that the VA General Counsel, in 
precedent opinion VAOPGCPREC 23-97, has indicated that where 
a veteran has service-connected arthritis of the knee and 
instability rated under diagnostic codes 5003 and 5257 they 
may, under certain circumstances, be rated separately (the 
Board also notes that since the VA General Counsel has issued 
another precedent opinion, VAOPGCPREC 9-98, which may be for 
consideration in readjudicating this matter).  In this 
regard, it is noted that degenerative changes in the knee 
were noted on X-rays taken in December 1993.  

The extent of the veterans right knee motion and instability 
(if any) needs to be specifically documented by an examining 
physician.  In light of  VAOPGCPREC 23-97 (and VAOPGCPREC 9-
98) the Board is of the opinion reexamination of the veteran 
would be of use.


III.  Entitlement to service connection for the residuals of 
an injury of the low back.

As noted above, the veteran's claim for entitlement to 
service connection for the residuals of an injury of the low 
back has been reopened.  As such, before further Board 
adjudication, the RO must first consider this claim on the 
merits.  The Board also is of the opinion that a VA 
examination would be helpful prior to further adjudication.  


IV.  Entitlement to an increased evaluation for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling, and for an earlier 
effective date for the establishment of service connection 
for this disorder.

Finally, it is noted that when this matter was before the 
Board in May 1994, a claim for service connection for a 
psychiatric disorder to include post traumatic stress 
disorder (PTSD) was also in appellate status.  In December 
1994, the RO established service connection for PTSD and 
assigned a disability evaluation of 30 percent for this 
disorder.  In May 1995, the RO received a statement from the 
veteran which the Board construes to be a notice of 
disagreement with respect to the evaluation and effective 
date assigned for this disorder. A statement of the case 
should be issued to the veteran and his representative by the 
RO regarding this claim.  

In light of all of the above, this matter is REMANDED to the 
RO for the following action:


1.  A statement of the case should be 
issued to the veteran and his 
representative on the issues of an 
earlier effective date for the 
establishment of service connection for 
PTSD and an increased evaluation for this 
disorder.  The veteran and representative 
should be informed of the necessity of 
filing a substantive appeal if the 
veteran wishes to place these issues in 
appellate status. 38 C.F.R. § 19.26 
(1998).

2.  A VA pulmonary examination should be 
accomplished in order to determine the 
current extent of the veteran's service 
connected bronchitis and residuals of the 
nose fracture.  The RO should inform the 
veteran of the provisions of 38 C.F.R. 
§ 3.655 and should provide the examiner 
with a copy of the old and new rating 
criteria pertaining to respiratory 
disorders.  All indicated tests must be 
conducted.  The veteran's claims folder 
must be made available to, and reviewed 
by, the examiner prior to the 
examination.  The examiner should report 
the findings first consistent with the 
old criteria and then consistent with the  
revised regulatory criteria.  

3.  A VA orthopedic examination should 
also be accomplished in order to 
determine the nature and extent of the 
veteran's right knee disability and low 
back disability.  All indicated special 
studies and tests should be undertaken. 
The claims file should be made available 
to the examiner prior to the examination.  

- Regarding the service-connected right 
knee disability, the examiner should 
specifically state whether the veteran 
has arthritis of the right knee joint 
and/or instability of this knee.  If the 
examiner finds that the veteran has 
instability of the right knee he/she 
should state whether it is slight, 
moderate, or severe.  The examiner should 
state whether the veteran has arthritis 
of the right knee and, if so, whether it 
causes limitation of motion, expressed in 
degrees or causes painful motion.

- Regarding the alleged low back 
disability, the examiner should initially 
indicate whether the veteran suffers from 
such a disability, and if so, provide an 
opinion as to whether it is as least as 
likely as not that this disability had 
its onset during the veteran's service or 
is related to his service-connected 
psychomotor epilepsy (i.e. whether such a 
disability was caused or aggravated by 
the psychomotor epilepsy).  

4.  The RO should readjudicate the 
veteran's claims for entitlement to 
increased ratings for the service-
connected right knee disability, the 
residuals of the nose fracture, and 
bronchitis, and should also adjudicate 
his claim for entitlement to service 
connection for the residuals of an injury 
of the low back.  

- Regarding the respiratory disabilities 
(residuals of the nose fracture and 
bronchitis), the RO should give 
consideration to the old and new criteria 
for respiratory disorders and rate the 
veteran under each; consideration should 
be given to the effective date of this 
change in the regulation (i.e. prior to 
October 7, 1996, the old criteria should 
be considered, and subsequent to October 
7, 1996, both the old and new should be 
considered, and the more favorable 
assigned).

- With respect to the claim for an 
increased rating for the right knee 
disability and VAOPGCPREC 23-97 
(VAOPGCPREC 9-98) should be considered.

5.  If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and a citation and discussion of 
the applicable laws and regulations.  The 
veteran and his representative should 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.


By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
